IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ADOPTION OF J.R.W.                 : No. 265 WAL 2018
                                          :
                                          :
PETITION OF: J.D.W., NATURAL              : Petition for Allowance of Appeal from
FATHER                                    : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 24th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.